Name: 2013/708/EU: Decision of the European Parliament and of the Council of 20Ã November 2013 on mobilisation of the European Globalisation Adjustment Fund, in accordance with point 28 of the Interinstitutional Agreement of 17Ã May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (application EGF/2013/004 ES/Comunidad Valenciana building materials from Spain)
 Type: Decision
 Subject Matter: employment;  building and public works;  economic policy;  budget;  Europe;  regions of EU Member States;  EU finance
 Date Published: 2013-12-04

 4.12.2013 EN Official Journal of the European Union L 323/33 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 20 November 2013 on mobilisation of the European Globalisation Adjustment Fund, in accordance with point 28 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (application EGF/2013/004 ES/Comunidad Valenciana building materials from Spain) (2013/708/EU) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (1), and in particular point 28 thereof, Having regard to Regulation (EC) No 1927/2006 of the European Parliament and of the Council of 20 December 2006 establishing the European Globalisation Adjustment Fund (2), and in particular Article 12(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Globalisation Adjustment Fund (EGF) was established to provide additional support for workers made redundant as a result of major structural changes in world trade patterns due to globalisation and to assist them with their reintegration into the labour market. (2) The Interinstitutional Agreement of 17 May 2006 allows the mobilisation of the EGF within the annual ceiling of EUR 500 million. (3) Spain submitted an application on 22 May 2013 to mobilise the EGF, in respect of redundancies in 140 enterprises operating in the NACE Revision 2 Division 23 (Manufacture of other non-metallic mineral products) in the NUTS 2 region of Comunidad Valenciana (ES52) and supplemented it by additional information up to 17 July 2013. This application complies with the requirements for determining the financial contributions as laid down in Article 10 of Regulation (EC) No 1927/2006. The Commission, therefore, proposes to mobilise an amount of EUR 840 000. (4) The EGF should, therefore, be mobilised in order to provide a financial contribution for the application submitted by Spain, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the European Union for the financial year 2013, the European Globalisation Adjustment Fund shall be mobilised to provide the sum of EUR 840 000 in commitment and payment appropriations. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 20 November 2013. For the European Parliament The President M. SCHULZ For the Council The President V. LEÃ KEVIÃ IUS (1) OJ C 139, 14.6.2006, p. 1. (2) OJ L 406, 30.12.2006, p. 1.